Deen, Presiding Judge.
The facts in this case are set forth in State v. Lipsky, 191 Ga. App. 842 (383 SE2d 204) (1989). After reversal by this court, Lipsky renewed his motion for discharge and acquittal. At the hearing on the motion, the trial court found that the case was received and filed on February 8, 1988. It contained the uniform traffic citation, and the trial court then granted appellee’s motion to dismiss. We find no error and affirm.

Judgment affirmed.


Birdsong and Benham, JJ., concur.

*697Decided November 16, 1989
Rehearing denied November 28, 1989
Gerald N. Blaney, Solicitor, David M. Fuller, Assistant Solicitor, for appellant.
John B. Tucker, for appellee.